                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION



SHELLEY D. SIKES                                                            PLAINTIFF

v.                               CASE NO. 2:18-CV-2195

ANDREW M. SAUL, Commissioner,
Social Security Administration                                              DEFENDANT



                                      JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is REVERSED, and this case

is REMANDED to the Commissioner for further consideration pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ADJUDGED this November 18, 2019.




                                         /s/P. K. Holmes III
                                         P. K. HOLMES, III
                                         U.S. DISTRICT JUDGE
